UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 15, 2013 HEMISPHERE MEDIA GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of Incorporation) 001-35586 (Commission File Number) 80-0885255 (I.R.S. Employer Identification Number) 2000 Ponce de Leon Boulevard Suite 500 Coral Gables, FL 33134 (Address of principal executive offices) (Zip Code) (305) 421-6364 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On May 15, 2013 , Hemisphere Media Group, Inc. (the “Company”) issued a press release announcing its results of operations for the quarter ended March 31, 2013. A copy of the press release is attached as Exhibit 99.1 to this report and is incorporated by reference into this item. Within the Company’s first quarter 2013 press release, the Company makes reference to the non-GAAP financial measure “adjusted EBITDA,” which has a directly comparable generally accepted accounting principles (“GAAP”) financial measure. The Company believes that this non-GAAP information is important to investors’ understanding of our business. The information included in this Current Report on Form 8-K, including the exhibit attached hereto, is furnished solely pursuant to Item 2.02 of this Current Report on Form 8-K. Consequently, it is not deemed filed for the purposes of Section 18 of the Securities Exchange Act of 1934 (“Exchange Act”), or otherwise subject to the liabilities of that section. It may only be incorporated by reference in another filing under the Securities Act of 1933 or the Exchange Act if such subsequent filing specifically references this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description of Exhibit Press Release dated May 15, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HEMISPHERE MEDIA GROUP, INC. Date: May 15, 2013 By: /s/CRAIG D. FISCHER Name: Craig D. Fischer Title:Chief Financial Officer EXHIBIT INDEX Exhibit No. Description of Exhibit Press Release dated May 15, 2013
